Citation Nr: 1040492	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  What evaluation is warranted for peripheral neuropathy of the 
right lower extremity from March 20, 2006?

3.  What evaluation is warranted for peripheral neuropathy of the 
left lower extremity from March 20, 2006?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January and May 2006 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran was scheduled to attend a local Decision Review 
Officer (DRO) hearing in July 2007.  At that time, he withdrew 
his request for a DRO hearing in favor of an informal conference.  
An informal conference was conducted and the report is contained 
in the claims file.  

The VA Form 8, Certification of Appeal, lists the issue of 
entitlement to service connection for hypertension.  That issue 
was denied in January 1992 and was not appealed.  As such, the 
January 1992 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).  It is a jurisdictional 
requirement that the Board reach its own determination as to 
whether new and material evidence has been submitted.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, the issue has been rephrased 
as stated above.

The Veteran also perfected an appeal regarding entitlement to an 
evaluation greater than 20 percent for diabetes mellitus.  In 
July 2007, the Veteran indicated that a grant of 40 percent would 
satisfy his appeal regarding diabetes.  In August 2007, the RO 
increased the evaluation for diabetes to 40 percent effective 
August 9, 2004.  As the issue has been granted to the Veteran's 
satisfaction, it is considered withdrawn.  See 38 C.F.R. § 20.204 
(2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Evidence of record indicates that the Veteran last worked in 
March 2006 and individual unemployability benefits were granted 
effective March 18, 2006.  In a March 2006 statement, the 
Veteran's spouse indicated that he was going to talk to his 
doctor about applying for Social Security disability benefits.  
On review, the claims file does not contain records from the 
Social Security Administration.  Such records are potentially 
relevant to the Veteran's claims for increased initial ratings, 
and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010). 

In the September 2010 written brief presentation, the 
representative argued that the Veteran's peripheral neuropathy 
had worsened and that a new examination was required.  On review, 
the Veteran most recently underwent a VA examination to determine 
the severity of his lower extremity peripheral neuropathy in 
August 2007.  Given the length of time since the last 
examination, as well as the contentions regarding increased 
disability, the Board finds that additional examination is 
warranted.  See 38 C.F.R. § 3.327 (2010); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Finally, VA treatment records were most recently printed in July 
2007.  Any relevant VA records created since that date should be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request the following 
records concerning the Veteran from the 
Social Security Administration: all 
medical records upon which any award of 
benefits was based.  All records obtained 
and  any responses received must be 
associated with the claims file.  If the 
RO/AMC cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

2.	The RO/AMC should request relevant VA 
treatment records for the period since 
July 2007.  All records obtained or any 
responses received should be associated 
with the claims file.  If the RO/AMC 
cannot locate such records, it must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

3.	Thereafter, the Veteran should be 
afforded a VA examination to determine the 
current severity of bilateral lower 
extremity peripheral neuropathy.  The 
claims folders and a copy of this REMAND 
are to be made available for the examiner 
to review.  In accordance with the latest 
AMIE worksheets for rating peripheral 
neuropathy, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability.  
To the extent possible, the examiner is 
requested to distinguish those findings 
related to peripheral neuropathy versus 
those related to service-connected venous 
diabetic ulcers with edema.  If the 
pathology cannot be differentiated the 
examiner must explain why.  A complete 
rationale for any opinions expressed must 
be provided.  The examiner is requested to 
append a copy of their Curriculum Vitae to 
the examination report.

4.	After the development requested has been 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO/AMC must implement 
corrective procedures at once.  

5.	The RO/AMC must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  

6.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate all issues on appeal.   All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


